AMENDED DLD-253                                           NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 12-2777
                                ___________

                         CITY OF JOHNSTOWN,
                            calling themselves
                       Commonwealth of Pennsylvania

                                      v.

                    DR. CHANDAN S. VORA, Appellant
                 ____________________________________

                On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                        (D.C. Civil No. 3-12-cv-00026)
                 District Judge: Honorable Gustave Diamond
                 ____________________________________

         Submitted for Possible Dismissal Due to a Jurisdictional Defect
     or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                August 9, 2012

         Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                       (Opinion filed: August 27, 2012)


                                  _________

                                  OPINION
                                  _________
PER CURIAM

          Chandan S. Vora appeals from the District Court’s orders dismissing her notice of

removal and denying her motions for reconsideration. For the reasons set forth below,

we will summarily affirm.

                                              I.

          In February 2012, Vora filed a motion to proceed in forma pauperis and a

proposed “notice of removal” of criminal charges filed against her by the City of

Johnstown, Pennsylvania, for intentionally setting a fire in her home. (Dkt. No. 5, pp. 49-

50.) On February 17, 2012, the District Court dismissed the notice of removal for lack of

jurisdiction and for failure to state a claim upon which relief could be granted, pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii). (Dkt. No. 3, p. 2.) Vora then filed, on March 5, 2012, a

motion to consolidate, followed by motions for an emergency injunction, an injunction,

and extension of time. The District Court considered these motions collectively as a

motion for reconsideration of its dismissal order and denied them on April 9, 2012. On

April 19, 2012, Vora filed a motion to vacate, followed by a motion for extension of time.

The District Court again construed these motions as requesting reconsideration and

denied them on May 7, 2012. Vora filed a notice of appeal on June 6, 2012.

                                              II.

          Vora appeals from the District Court’s order dismissing her notice of removal and

its order denying reconsideration. As discussed below, we only have jurisdiction over the

latter.
                                               2
       The District Court dismissed Vora’s notice of removal on February 17, 2012. She

then filed a motion for reconsideration within the requisite twenty-eight day time period,

thereby tolling the time for filing an appeal. See Fed. R. Civ. P. 59(e); Fed. R. App. P.

4(a)(4)(A)(iv). The District Court denied reconsideration on April 9, 2012. Instead of

filing a notice of appeal, Vora filed a second motion for reconsideration, which by then

was untimely. An untimely motion for reconsideration does not extend the time for filing

a notice of appeal. United States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003). We do

not have jurisdiction over Vora’s untimely appeal of the District Court’s dismissal order.

       We do, however, have jurisdiction under 28 U.S.C. § 1291 to review Vora’s

timely appeal of the District Court’s May 7, 2012 order denying reconsideration. See

Long v. Atl. City Police Dep’t, 670 F.3d 436, 446 n.19 (3d Cir. 2012) (we have

jurisdiction over “a timely appealed order disposing of an untimely motion for

reconsideration”). We review the denial of a Rule 59(e) motion for abuse of discretion.

Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010). A motion for reconsideration is

a limited vehicle used “to correct manifest errors of law or fact or to present newly

discovered evidence.” Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d
669, 677 (3d Cir. 1999) (citation omitted). A judgment may be altered or amended if the

party seeking reconsideration shows one of three grounds: (1) an intervening change in

the law; (2) the availability of new evidence; or (3) the need to correct a clear error of law

or prevent manifest injustice. Id. Vora did not identify any of these factors in her

motions, wherein she merely rehashed arguments that were presented in her previous
                                              3
filings. The District Court did not abuse its discretion in denying her motions for

reconsideration.

                                            III.

       There being no substantial question presented on appeal, we will summarily affirm

the District Court’s May 7, 2012 order. 3d Cir. LAR 27.4 and I.O.P. 10.6.




                                             4